Order entered December 20, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01356-CV

                   OLGA LESYA SYTNIANSKA ZEDRICK, Appellant

                                             V.

                              STANISLAV BILDER, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-04816-2017

                                          ORDER
        The Court has been informed that the requested hearing in this case was not recorded.

Because the clerk’s record has been filed, appellant’s brief is due THIRTY DAYS from the date

of this order.


                                                    /s/   DAVID EVANS
                                                          JUSTICE